Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on November 14, 2022 has been entered.
Claims 24 and 27 have been amended.
Claims 24-37 and 39-42 are pending in the present application.
Claims 24-37 and 39-42 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's Amendment and Response filed November 14, 2022 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed June 14, 2022 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 103
In the previous Office Action mailed June 14, 2022, claims 24, 26, 39 and 42 were rejected under 35 U.S.C. 103 as being obvious over Tan et al. (Science, 2013 Vol. 342:1254-1258) in view of Liu et al. (AAPS PharmSciTech, 2010 Vol. 11:1005-1017).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed November 14, 2022 and in favor of the new 35 U.S.C. 103 rejection(s) as presented below:

******
In the previous Office Action mailed June 14, 2022, claims 24-28, 31-34, 36-38, 40 and 41 were rejected under 35 U.S.C. 103 as being obvious over WO 2014/096418 A2 in view of Tan et al. (Science, 2013 Vol. 342:1254-1258).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed November 14, 2022 and in favor of the new 35 U.S.C. 103 rejection(s) as presented below:

******
In the previous Office Action mailed June 14, 2022, claims 24-28, 30, 31 and 35-37 were rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (Science, 2013 Vol. 342:1254-1258) in view of Franich et al. (Mol. Ther. 2008 Vol. 16:947-956).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed November 14, 2022 and in favor of the new 35 U.S.C. 103 rejection(s) as presented below:  

Claim Rejections - 35 USC § 112
In the previous Office Action mailed June 14, 2022, claim 27 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is withdrawn in view of Applicant’s Amendment to the claim filed November 14, 2022


Applicant’s Amendment filed November 14, 2022 necessitated the new grounds of rejection presented below:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-29, 30, 31 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (Science, 2013 Vol. 342:1254-1258) (submitted on the IDS filed February 17, 2021) (Supplementary Information/Materials provided in the Office Action filed June 14, 2022) in view of McSweeney et al. (Genome Research, (Aug) 2016 Vol. 26:1411-1416, plus Supplementary Information) and further in view of Franich et al. (Mol. Ther. 2008 Vol. 16:947-956) (submitted on the IDS filed February 17, 2021).  
The claims are drawn to a method of treating focal cortical dysplasia in a patient in need thereof comprising administering to the patient an effective amount of a liquid pharmaceutical composition that increases the level of microRNA-128 molecules in the patient’s brain.
The present Specification discloses:
“Liquid pharmaceutical compositions for parenteral administration to a patient include an active substance, e.g., vectors, non-vector delivery vehicles, and/or the microRNA(s)”

For examination purposes, the Examiner is interpreting a liquid pharmaceutical composition that increases the level of microRNA-128 molecules in the patient’s brain to be an active substance in the form of a microRNA. 
It should be noted that the present Specification also discloses that examples of seizure disorders include focal cortical dysplasia; and in some embodiments, the seizure disorder is focal cortical dysplasia.  See the Specification at paragraphs [0005] and [0019], respectively. 
Tan et al. is relevant and relied upon in its entirety.  Tan et al. particularly teach a reduction of miR-128 expression in postnatal neurons causes increased motor activity and fatal epilepsy. Further, Tan et al. teach that overexpression of miR-128 attenuates neuronal responsiveness, suppresses motor activity and alleviates motor abnormalities associated with Parkinson’s-like disease and seizures in mice.  These data suggest a therapeutic potential for miR-128 in the treatment of epilepsy, movement disorders and seizures.    See Abstract and Figure S4B, for example.
Tan et al. are explicit in teaching:
miR-128 reduces the susceptibility to chemically induced seizures in mice

Mice deficient in miR-128 developed hyperactivity and were susceptible to fatal seizures

Overexpression of miR-128 attenuates neuronal responsiveness, suppresses motor activity, and alleviates motor abnormalities associated with Parkinson’s-like disease and seizures in mice

Selective inactivation of the miR-128-2 gene in forebrain neurons leads to a reduction of miR-128 expression followed by early onset of hyperactivity, seizures and death

Correction of miR-128 deficiency by ectopic miR-128-2 expression in neurons normalizes motor activity and prevents seizure-induced death
Tan et al. teach miR-128 overexpression was accomplished by the following: 
Targeting strategy for the generation of mice with conditional overexpression of miR-128. The exogenous miR-128-2 gene was inserted into the endogenous Rosa26 gene locus in ES cells using a knock-in strategy as described previously. The miR-128-2 gene was separated from a strong CAGG promoter by a floxed-STOP-Neomycin cassette. DTA, diphtheria toxin gene. EGFP, enhanced green fluorescence protein. 



    PNG
    media_image1.png
    382
    517
    media_image1.png
    Greyscale


Tan et al. teach that miR-128 is expressed in different brain regions of the adult mouse brain, including the striatum and cortex.  See Figure S1C.
Tan et al. do not teach the effect of miR-128 expression on other neural populations in the brain outside of the dopaminergic neurons.  Also, Tan et al. do not necessarily teach a vector being pAM/CBA-miR128-2-WPRE-B GHpA.  
McSweeney et al. teach the in vivo excitability phenotypes due to inhibition of mature miR-128 in cortical cultured neural networks. McSweeney et al. inhibited miR-128 expression in mouse cortical neurons by overexpressing a miRNA sponge comprising a lentiviral transfer vector driven by a CMV promotor, a competitive miRNA inhibitor, and recorded neural activity.  McSweeney et al. identified significant increases in neural activity following miR-128 knockdown. 
It is noted that the neurons of McSweeney were cultured from the forebrains of the mir-128 knockout mice to shown to display an increase in excitability.
McSweeney et al. describe an in vitro excitability phenotype due to miRNA regulation and establish a paradigm that can be used for effective identification of miRNAs that promote seizures when dysregulated. McSweeney et al. show that the excitability effect due to inhibition of miR-128 is relevant to other neural populations in the brain outside of the dopaminergic neurons described in the prior art of Tan et al. 
McSweeney et al. teach that identifying miRNAs that either promote or protect against seizures provide novel directions for therapy. 
Franich et al. teaches the pAM/CBA-hrGFP-WPRE-BGHpA vector construct under the control of a U6 promoter for delivering nucleic acids.  See Abstract; page 8, paragraph 1, for example. 
There is ample evidence of a neuronal decrease of miR-128 contributing to disease processes in vivo including in epilepsy and seizures.  Before the effective filing date of the claimed invention, it was known that higher levels of miR-128 expression suppressed neuronal activity and associated motor behavior and loss of miR-128 lead to aberrant striatal excitability and seizures in rodents.  Further, inhibition of miR-128 promoted excitability of cultured cortical neuronal networks.  
It would have been obvious to devise a method of treating focal cortical dysplasia in a patient in need thereof comprising administering to the patient an effective amount of a liquid pharmaceutical composition that increases the level of microRNA-128 molecules in the patient’s brain using the teachings and suggestions of the prior art.  
The prior art clearly taught the therapeutic potential for miR-128 in the treatment of epilepsy and seizure disorders.  A person of ordinary skill would have reasonably expected treating focal cortical dysplasia in a patient in need thereof comprising administering a composition that increases miR-128 in the patient’s brain since Tan et al. and McSweeney et al. represent an exact blueprint of how to carry out such treatment.
A person of ordinary skill in the art would have been motivated to substitute the CAG promoter of the present invention with the U6 promoter of Franich et al. since it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  See MPEP 2144.06.  
It would have been obvious and a person of ordinary skill in the art would have reasonably expected success to modify the disclosure of Tan et al. by including a plasmid vector construct for delivering nucleic acids, as disclosed by Franich et al., for providing the advantage of including promoters and post-transcriptional regulatory elements to increase gene expression.
Thus, the claimed invention, as a whole, is prima facie obvious in the absence of evidence to the contrary.

******
Claims 24, 26, 39 and 42 are rejected under 35 U.S.C. 103 as being obvious over Tan et al. (Science, 2013 Vol. 342:1254-1258) (submitted on the IDS filed February 17, 2021) (Supplementary Information/Materials provided in the Office Action filed June 14, 2022) in view of McSweeney et al. (Genome Research, (Aug) 2016 Vol. 26:1411-1416, plus Supplementary Information) and further in view of Liu et al. (AAPS PharmSciTech, 2010 Vol. 11:1005-1017) (submitted on the IDS filed February 17, 2021).
The claims are drawn to a method of treating focal cortical dysplasia in a patient in need thereof comprising administering to the patient an effective amount of a liquid pharmaceutical composition that increases the level of microRNA-128 molecules in the patient’s brain, further comprising applying ultrasound to a target location in the patient’s brain to enhance permeability of the patient’s blood brain barrier at the target location.
Tan et al. and McSweeney et al. are relied upon as discussed above.
Neither Tan et al. nor McSweeney et al. teach further comprising applying ultrasound to a target location in the patient’s brain to enhance permeability of the patient’s blood brain barrier at the target location. 
Liu et al. teaches ultrasound enhanced drug transport and distribution in the brain.  Specifically, Liu et al. teach applying ultrasound to a target location in the patient's brain to enhance permeability of the patient's blood brain barrier at the target location (ultrasound mediated drug delivery to target location in the brain, wherein ultrasound increases the blood brain barrier permeabilization; abstract; figure 2b; page 1009, column 2, paragraph 6). 
There is ample evidence of a neuronal decrease of miR-128 contributing to disease processes in vivo including in epilepsy and seizures.  Before the effective filing date of the claimed invention, it was known that higher levels of miR-128 expression suppressed neuronal activity and associated motor behavior and loss of miR-128 lead to aberrant striatal excitability and seizures in rodents.  Further, inhibition of miR-128 promoted excitability of cultured cortical neuronal networks.  
It would have been obvious to devise a method of treating focal cortical dysplasia in a patient in need thereof comprising administering to the patient an effective amount of a liquid pharmaceutical composition that increases the level of microRNA-128 molecules in the patient’s brain using the teachings and suggestions of the prior art.  
The prior art clearly taught the therapeutic potential for miR-128 in the treatment of epilepsy and seizure disorders.  A person of ordinary skill would have reasonably expected treating focal cortical dysplasia in a patient in need thereof comprising administering a composition that increases miR-128 in the patient’s brain since Tan et al. and McSweeney et al. represent an exact blueprint of how to carry out such treatment.
It would have been obvious to one of ordinary skill in the art to have modified the disclosure of Tan et al. by including ultrasound mediated drug delivery, as disclosed by Liu et al., for providing the advantage of improving the expression of microRNA at target site in the brain, thereby treating a seizure disorder such as focal cortical dysplasia in a patient in need thereof.
Thus, the claimed invention, as a whole, is prima facie obvious in the absence of evidence to the contrary.

******
Claims 24-28, 31-34, 36, 37, 40 and 41 are rejected under 35 U.S.C. 103 as being obvious over WO 2014/096418 A2 (submitted on the IDS filed February 17, 2021) in view Tan et al. (Science, 2013 Vol. 342:1254-1258) (submitted on the IDS filed February 17, 2021) (Supplementary Information/Materials provided in the Office Action filed June 14, 2022) and McSweeney et al. (Genome Research, (Aug) 2016 Vol. 26:1411-1416, plus Supplementary Information).
The claims are as described above.
While the entire reference of WO 2014/096148 is relevant and relied upon in its entirety, WO 2014/096148 particularly teaches a method for treating a seizure disorder, including focal onset seizures, in a patient in need thereof (pharmaceutical composition for use in the treatment or prevention of epilepsy characterized by seizures in a patient; page 64, lines 23-26; page 65, lines 26-30; claim 1), comprising administering to the patient a vector including nucleic acid encoding microRNA (administering a pharmaceutical composition comprising a vector encoding microRNA; page 62, lines 19-24; page 66, lines 14-15), wherein said nucleic acid is operably linked to a promoter, such as CMV (nucleic acid is operably linked to and under control of promoter; page 53, lines 19-24; page 124, lines 5-11 ), wherein one or more symptoms of the seizure disorder are improved (administration of miRNA based vaccine for treatment of epilepsy; page 64, lines 23-26; page 65, lines 26-30). WO 2014/096148 further teaches wherein after the administration, expression of microRNA, in the patient is associated with reduced symptoms of the seizure disorder (administration of miRNA based vaccine for treatment of epilepsy characterized by seizures in a patient; page 64, lines 23-26; page 65, lines 26-30).  
WO 2014/096148 further teaches wherein the vector including nucleic acid encoding microRNA includes a fluorescence reporter cassette (lentiviral vector includes an eGFP reporter gene cassette; page 124, lines 5-15).  WO 2014/096148 further teaches wherein the vector is an adeno-associated virus (AAV) (page 52, lines 30-31).  WO 2014/096148 further teaches wherein the vector is a lentivirus (page 123, lines 5-7).  WO 2014/096148 further teaches wherein the vector is delivered to a target location in the patient's brain (administering a pharmaceutical composition comprising a vector encoding microRNA, wherein composition is administered directly into the brain; page 60, line 27; page 62, lines 19-24; page 66, lines 14-15).  
WO 2014/096148 further teaches wherein the vector is administered via a route selected from intranasal (administering a pharmaceutical composition comprising a vector encoding microRNA, wherein composition is administered intranasally; page 60, line 30; page 62, lines 19-24; page 66, lines 14-15).  WO 2014/096148 further teaches wherein the vector is administered directly to the target location (administering a pharmaceutical composition comprising a vector encoding microRNA, wherein composition is administered directly into the brain; page 60, line 27; page 62, lines 19-24; page 66, lines 14-15). WO 2014/096148 further teaches wherein the seizure disorder is epilepsy (pharmaceutical composition for use in the treatment or prevention of epilepsy characterized by seizures in a patient; page 64, lines 23-26; page 65, lines 26-30; claim 1). WO 2014/096148 further teaches wherein the seizure disorder is characterized by focal seizures (epilepsy characterized by focal onset seizures; page 37, line 13). WO 2014/096148 further teaches wherein the method provides improvement in at least one symptom selected from frequency of seizures (pharmaceutical composition for use in the treatment or prevention of epilepsy, comprising a means for alleviating or reversing the effect of a dysregulation of at least one miRNA which is related to seizure frequency; page 4, lines 16-25; claim 1). 
WO 2014/096148 teaches a method of treating a seizure disorder in a patient in need thereof (pharmaceutical composition for use in the treatment or prevention of epilepsy characterized by seizures in a patient; page 64, lines 23-26; page 65, lines 26-30; claim 1) comprising administering to the patient an effective amount of a pharmaceutical composition that increases the level of microRNA molecules in the patient's brain (administration of an effective dose of miRNA (increasing the miRNA levels) based vaccine into the brain for treatment of epilepsy; page 64, lines 23-26; page 65, lines 26-30).  WO 2014/096148 teaches that the pharmaceutical composition that increases the level of microRNA molecules in the patient's brain is a microRNA mimic.  WO 2014/096148 also teaches bacterial vectors, non-viral vectors, liposomes or nanoparticles comprising miRNAs of their invention.   
WO 2014/096148 does not teach the microRNA is microRNA-128, pri-miR128 or pre-miR128. 
Tan et al. and McSweeney et al. are relied upon as discussed above.
There is ample evidence of a neuronal decrease of miR-128 contributing to disease processes in vivo including in epilepsy and seizures.  Before the effective filing date of the claimed invention, it was known that higher levels of miR-128 expression suppressed neuronal activity and associated motor behavior and loss of miR-128 lead to aberrant striatal excitability and seizures in rodents.  Further, inhibition of miR-128 promoted excitability of cultured cortical neuronal networks.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the disclosure of WO 2014/096148 by including microRNA-128 as disclosed by Tan et al. and/or McSweeney et al. for a therapeutic effect in the treating a seizure such as focal cortical dysplasia in a patient in need thereof.
A person of ordinary skill in the art would have been motivated and expected success to increase the expression of microRNA-128 in a treating a seizure such as focal cortical dysplasia in a patient in need thereof since Tan et al. and McSweeney et al. represent an exact blueprint of how to carry out such treatment.  Further, a person of ordinary skill in the art would have been motivated and expected success to increase the expression of microRNA-128 in a treating a seizure such as focal cortical dysplasia in a patient in need thereof since Tan et al. and McSweeney et al. taught that higher levels of miR-128 expression suppressed neuronal activity and associated motor behavior.
Thus, the claimed invention, as a whole, is prima facie obvious in the absence of evidence to the contrary.

******
Claims 24-28, 34 and 36  are rejected under 35 U.S.C. 103 as being unpatentable over McSweeney et al. (Genome Research, (Aug) 2016 Vol. 26:1411-1416, plus Supplementary Information).
The claims are as described above.  
McSweeney et al. teach the in vivo excitability phenotypes due to inhibition of mature miR-128 in cortical cultured neural networks. McSweeney et al. inhibited miR-128 expression in mouse cortical neurons by overexpressing a miRNA sponge comprising a lentiviral transfer vector driven by a CMV promotor, a competitive miRNA inhibitor, and recorded neural activity.  McSweeney et al. identified significant increases in neural activity following miR-128 knockdown. 
It is noted that the neurons of McSweeney were cultured from the forebrains of the mir-128 knockout mice to shown to display an increase in excitability.
McSweeney et al. describe an in vitro excitability phenotype due to miRNA regulation and establish a paradigm that can be used for effective identification of miRNAs that promote seizures when dysregulated. McSweeney et al. show that the excitability effect due to inhibition of miR-128 is relevant to other neural populations in the brain outside of the dopaminergic neurons described in the prior art of Tan et al. 
McSweeney et al. teach that identifying miRNAs that either promote or protect against seizures provide novel directions for therapy. 
There is ample evidence of a neuronal decrease of miR-128 contributing to disease processes in vivo including in epilepsy and seizures.  Before the effective filing date of the claimed invention, it was known that higher levels of miR-128 expression suppressed neuronal activity and associated motor behavior and loss of miR-128 lead to aberrant striatal excitability and seizures in rodents.  Further, inhibition of miR-128 promoted excitability of cultured cortical neuronal networks.  
It would have been obvious to devise a method of treating focal cortical dysplasia in a patient in need thereof comprising administering to the patient an effective amount of a liquid pharmaceutical composition that increases the level of microRNA-128 molecules in the patient’s brain using the teachings and suggestions of the prior art.  
The prior art clearly taught the therapeutic potential for miR-128 in the treatment of epilepsy and seizure disorders.  A person of ordinary skill would have reasonably expected treating focal cortical dysplasia in a patient in need thereof comprising administering a composition that increases miR-128 in the patient’s brain since McSweeney et al. represents an exact blueprint of how to carry out such treatment.
Thus, the claimed invention, as a whole, is prima facie obvious in the absence of evidence to the contrary.


Response to Arguments
In response to the 103 rejections above, Applicants may want to argue that Franzoni et al. (eLife 2015 Vol. 4:e04263, pages 1-23) (submitted with the RCE filing on November 14, 2022) teach that increasing miR-128 resulted in increased neuronal excitability and defective neuronal growth, which is a teaching away from treatment with miR-128. Applicants may want to submit that one skilled in the art would not have concluded that there was a reasonable expectation of success that miR-128 could successfully treat focal cortical dysplasia as claimed.
This anticipated argument would not be persuasive because Franzoni et al. used the miR-128 studies which had previously been identified as a key regulator of neuronal excitability by Tan et al. to primarily and specifically show that miR-128 plays a key role in neuronal migration during the establishment of cortical lamination.  The Examiner appreciates the follow-up study of Franzoni et al.
However, as discussed at length above, McSweeney et al. show that the excitability effect due to inhibition of miR-128 is relevant to other neural populations in the brain outside of the dopaminergic neurons described in the prior art of Tan et al.  For example, McSweeney et al. teach inhibition of miR-128 promoted excitability of cultured cortical neuronal networks. 
Therefore, the prior art overwhelmingly taught that the inhibition of miR-128 expression has been associated with increased neuronal excitability and seizures in mice and these effects could be rescued by ectopic expression of miR-128.
Applicants may also want to argue that Franzoni et al. was published after all the references cited in the rejections under 35 USC 103 in the Office Action and therefore represents the actual state of the art as of the filing date of the present application.  
This anticipated argument would not be persuasive because it should be noted that the reference and data of McSweeney et al. has now been included in the rejections under 35 USC 103.  The McSweeney et al. reference was published (Aug) 2016 and therefore, if using Applicant’s rationale, represents the actual state of the art as of the filing date of the present application.
In view of the foregoing, when all the evidence is considered, the totality of the anticipated rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635